DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I-a (i.e., claims 1-5 and 21-26) in the replies filed on 12/13/21 and 08/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/21, 08/14/20 and 07/02/20 was considered by the examiner.

Drawings
The drawings were received on 07/02/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-2016-0077530 (heretofore KR’530).
As to claims 1-2:
KR’530 discloses a redox flow battery (Abstract; page 3, paragraph 4; Figure 1) including a redox flow cell 106 and an external supply/storage system comprising tanks 102, 104 and storing electrode electrolytes and supply lines/pipes (Figure 1; page 3, paragraph 4). The external supply/storage system include first/second electrolytes for circulation through the redox flow wherein tank 102 stores positive electrode electrolytes and tank 104 stores negative electrode electrolytes to be circulated within redox flow battery module 106 (Figure 1; page 3, paragraph 4). The first liquid electrolyte flowing between electrodes 110, 112 comprises electrochemically active species with multiple, reversible oxidation states containing V-ions (V5+/ 4+) which can form a solid precipitate blockage in the positive electrode electrolyte solution (Figure 1; page 3, paragraphs 8-15). During charging/discharging cycles and/or reduction/oxidation cycles, a solid/blockage precipitate can be formed on the surface of the electrodes 110, 112 (Figure 1; page 3, paragraphs 8-15). KR’530 discloses a controller includes an operation control unit 120 and a measuring unit 122 for detecting internal resistance, so that the controller is configured to monitor and/or identify the formation of a solid precipitate and/or solid blockage in the redox cell unit, thereby identifying the formation of a solid precipitate on the surface of the electrode 110 (Figures 1-2; page 3, paragraphs 15-16), and initiating a regeneration mode that reduces the oxidation state of the electrochemically active species in the liquid electrolyte to dissolve, in situ, the solid precipitate blockage, and also changing the potential difference between electrodes 110, 112 to electrochemically remove the solid precipitate blockage, in situ, based on the oxidation states of V-ions (V4+/3+), thereby causing dissolution 

    PNG
    media_image1.png
    355
    428
    media_image1.png
    Greyscale

Thus, the present claims are anticipated. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the redox flow battery comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claims 3 and 21. 
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 4-5 and claims 22-26 are also allowable as they all depend from claims 3 and 21, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sahu’828 teaches a redox flow battery comprising an apparatus for determination of state of charge in a redox flow battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner